t c summary opinion united_states tax_court geraldine ann peck petitioner v commissioner of internal revenue respondent docket no 22437-04s filed date geraldine ann peck pro_se jeremy l mcpherson for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure after a concession by petitioner the issue for decision is whether petitioner’s gross_income includes dollar_figure of settlement proceeds she received from her former employer background some of the facts have been stipulated and are so found the stipulation of facts with attached exhibits and an additional exhibit admitted at trial are incorporated herein by this reference at the time the petition was filed petitioner resided in redding california petitioner began working as a special education teacher for the shasta county office of education scoe in by the late 1990s petitioner’s relationship with scoe had deteriorated significantly in scoe had petitioner evaluated by a panel of mental health experts and filed a complaint against her in state court the complaint alleges that petitioner is mentally unfit to teach and seeks to place her on mandatory sick leave scoe filed the complaint as part of its efforts to terminate petitioner’s employment petitioner concedes that a dollar_figure income_tax refund she received from the state of california is taxable the remaining adjustment in respondent’s notice_of_deficiency is computational therefore we do not address it petitioner denied that she was unfit to teach a pleading petitioner filed with the state court asserts petitioner is not suffering from a mental illness which prevents her from performing her duties as a special education teacher and even if she does suffer from a mental illness she is more than competent to perform her duties in date the state court case was resolved pursuant to a written settlement agreement petitioner resigned her position and executed a release of claims against scoe in exchange scoe paid petitioner dollar_figure on her federal_income_tax return petitioner did not report the dollar_figure as gross_income petitioner had suffered from various physical ailments during her employment with scoe including diabetes inner ear pain and impetigo petitioner believed that the dollar_figure was in whole or in part compensation_for these injuries and therefore nontaxable respondent determined that the dollar_figure was includable in petitioner’s gross_income and issued a notice_of_deficiency to petitioner on date discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof a taxpayer’s gross_income includes all income from whatever source derived unless excluded by a specific provision of the internal_revenue_code sec_61 gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_104 to qualify for this exclusion the taxpayer must demonstrate the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal physical injuries or physical sickness 515_us_323 allum v commissioner tcmemo_2005_177 the terms physical injury and physical sickness do not include emotional distress except to the extent of damages not in excess of the amount_paid for medical_care attributable to emotional distress sec_104 flush language see also prasil v commissioner tcmemo_2003_100 when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 prasil v commissioner supra the determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir if the settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor based on all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation 349_f2d_610 10th cir affg tcmemo_1964_33 allum v commissioner supra here the settlement agreement provides that scoe will pay petitioner dollar_figure in exchange for her resignation and a release of claims the settlement agreement does not mention petitioner’s diabetes or other ailments instead it refers generally to disputes and disagreements between the parties and contains boilerplate language that releases scoe from any and all claims by petitioner looking beyond the settlement agreement we likewise find no indication that scoe intended the dollar_figure to compensate petitioner for physical injuries the complaint that scoe filed in state court alleges that petitioner is mentally unfit to teach but it says nothing about her physical health the other pleadings filed in connection with the state court case also omit any mention of petitioner’s physical condition petitioner argues that she suffered work-related physical injuries while employed with scoe and that scoe was aware of her injuries even if petitioner is correct however the question is whether the dollar_figure was paid on account of such injuries see sec_104 there is nothing in the record linking the settlement proceeds to petitioner’s diabetes or other physical injuries accordingly respondent’s determination is sustained based on our resolution of this issue we do not address whether the underlying cause of the state court action was based upon tort or tort type rights see allum v commissioner supra reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
